COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Bray and Fitzpatrick
Argued at Richmond, Virginia


MARY CASSELL SCOTT

v.           Record No. 1587-95-2        MEMORANDUM OPINION * BY
                                         JUDGE RICHARD S. BRAY
FREDERIC W. SCOTT, JR.                       APRIL 16, 1996


         FROM THE CIRCUIT COURT OF THE CITY OF CHARLOTTESVILLE
                     F. Ward Harkrader, Jr., Judge
             John K. Taggart, III (Patricia D. McGraw;
             Tremblay & Smith, LLP, on briefs), for
             appellant.

             Ronald R. Tweel (Thomas J. Michie; Michie,
             Hamlett, Lowry, Rasmussen & Tweel, P.C., on
             brief), for appellee.



     Incidental to divorce proceedings between Mary Cassell Scott

(wife) and Frederic W. Scott, Jr. (husband), the trial court

ruled that a disputed prenuptial agreement required equal

division of certain tangible personalty purchased with funds
                                            1
inherited by wife following the marriage.       On appeal, wife

disputes this construction of the agreement.      Finding no error,

we affirm the order of the trial court.

     The parties are fully conversant with the record, and we

recite only those facts necessary to a disposition of this


     *
      Pursuant to Code § 17-116.010 this opinion is not

designated for publication.

     1
      The validity of this agreement is not an issue on appeal.
appeal.

     Prenuptial agreements, like property settlement agreements,

are subject to the "same rules of interpretation applicable to

contracts generally."     See Tiffany v. Tiffany, 1 Va. App. 11, 15,

332 S.E.2d 796, 799 (1985).    On appeal, "the meaning and effect

of [a] contract is a question of law which can readily be

ascertained by this court," Fry v. Schwarting, 4 Va. App. 173,

180, 355 S.E.2d 342, 346 (1987), and "we are not bound by the

trial court's conclusions . . . ."       Smith v. Smith, 3 Va. App.
510, 513, 351 S.E.2d 593, 595 (1986).
          When the terms of a disputed provision are
     clear and definite, it is axiomatic that they are to be
     applied according to their ordinary meaning. Where
     there is no ambiguity in the terms of a contract, we
     must construe it as written, and . . . not . . . search
     for the meaning . . . beyond the pertinent instrument
     itself.


Id. at 514, 351 S.E.2d at 595-96 (citations omitted); see also

Frey v. Frey, 14 Va. App. 270, 275, 416 S.E.2d 40, 43 (1992).

"'[A]mbiguity exists when language admits of being understood in

more than one way or refers to two or more things at the same

time.'"     Smith, 3 Va. App. at 513, 351 S.E.2d at 595 (citations

omitted).    However, "[c]ontracts are not rendered ambiguous

merely because the parties disagree as to the meaning of the

language employed by them in expressing their agreement."       Wilson

v. Holyfield, 227 Va. 184, 187, 313 S.E.2d 396, 398 (1984);

Smith, 3 Va. App. at 513-14, 351 S.E.2d at 595.

     Here, article 1(a) of the agreement provides that
          in the event of . . . legal separation or


                                 - 2 -
             divorce:

             (a) All house furniture and furnishings and
             articles of household use or ornament
             acquired after marriage (other than by
             inheritance) shall be divided equally between
             the parties with regard to . . . their
             current appraised value . . . unless
             otherwise agreed in writing at the time of
             the purchase of a particular item.


Wife contends that the exclusion, "other than by inheritance,"

contemplated household articles whether inherited or acquired

with inherited funds.    In support of her contention, wife urges

the Court to consider other provisions of the agreement which (1)

directed the disposition upon death of her interest in that

personalty described in article 1(a), (2) established the rights

of each party in the premarital separate property of the other,

and (3) acknowledged wife's "limited assets" and "expect[ed]

. . . inheritance."
     However, we find the language of 1(a) unambiguous and the

court's construction consistent with the remainder of the

agreement.    The provisions relied upon by wife simply resolved

certain property rights should wife predecease husband, declared

the rights of each party in their respective separate property

(expressly excepting such property "otherwise specifically

provided herein"), and recognized an expectancy of inheritance by

wife, all issues apart from those interests addressed by article

1(a) and not in conflict with its clear import.

     We, therefore, find that the trial court correctly

ascertained and applied "the plain meaning of the words" of the



                                 - 3 -
agreement to equally divide the subject household effects,

exclusive only of those articles inherited by either party.

Accordingly, the order is affirmed.

                                                  Affirmed.




                              - 4 -